Title: To John Adams from John Taylor, 8 April 1824
From: Taylor, John
To: Adams, John

 
				
					Dear Sir
					Washington. April 8. 1824.
				
				During a long illness, from which I am not yet recovered, the reveries which usually amuse sick people, visited me; and among them the idea of writing a farewell letter to you, presented itself so often, as to leave an impression, which I have not been able to subdue. In yielding to it, my free style will I hope be pardoned, in consideration of its being the last trouble I shall give you; and also on account of its chief motive, namely, to make an humble addition to the multitude of testimonials which exist of your patriotism and integrity, from one who has been a spectater of political scenes, from a period some years anterior to the revolutionary war.From one too who has often differed with you in opinion, but has never ceased to be impressed with a conviction of your exalted merit. So early I think (for at this place I must speak meerly from memory) as the year 1765, you traned the British lion, when his teeth and claws were highly dangerous, in a series of Essays, containing principles which I have lately re-perused with delight; and considering the early period at which they were written; with admiration; and I believe, that in the progress of the struggle for the liberty of our country, your efforts in speaking and writing were a thousand fold more efficacious, than those of many individuals of great celebrity; of our Henry for instance.These designated you for a long series of the most important negociations, conducted with a diligence, integrity and capacity, universally admired by your countrymen; and the hopes which your early merits had inspired, being fulfilled, they placed you next to Washington.When your presidency commenced, party spirit was highly inflamed, and its capabilities may be conjectured by those who were not witnesses of its effects then, by contemplating its effects now, in carrying men into unpremeditated excesses, even though it is invigorated by nothing but a love of power. Yet during its bitterest prevalence, you soared above its prejudices, and saved your country from a ruinous war with France—This magnanimous act awakened the vengeance of an erroneous zeal, and your re-election was probably prevented by a pamphlet subscribed “Alexander Hamilton” then beheld by those of us who advocated the Election of Mr: Jefferson, as well calculated to advance our object, but which, upon reading it lately, seems to me to be the most malicious, foolish and inexcusable composition, which was ever produced by a tolerable mind. perhaps the trayterous publication called “Cunningham’s letters” may be something worse, but feeling as if the purchase or reading of that moral turpitude, would be a participation in its criminality, a commentary on it will never be in my power.I cannot however forbear  to inform you of a recent instance of party malevolence still more abominable. It has been whispered that you had disinherited The Secretary of State, and inferred that you must have done so on account of some unknown delinquency on the part of a son, of whom you are no doubt proud. The intimation has been received with indignation, and repelled as an attempt to subtract from his merit by a false and wicked insinuation.Far from making any impression, I have the pleasure to inform you, that his interest in Virginia is growing; and that an address in his favour by the citizens of Fredericksburg in that State, has been forwarded to be published in the news papers of the eastern States, as a set off to an opposition against him, getting up by the money mongers of Rhode Island and other States, when compared with the temperate and just opinions in Virginia. The wise and proper forbearance to express his opinions by the Secretary of State, as to measures dictated by avarice, has created a suspicion that he will not go all lengths in fostering these purposes, and has caused the harpies of society to look out for a candidate who will. In New York they have combined themselves with certain seekers of offices, and should this combination be defeated, it will yet have a powerful influence in Virginia.You will readily perceive that this Letter is intended only for your own ear, as an additional excuse for its familiar and undisguised style. As the last, at my age, it will not be suspected of adulation. For this no motive exists. My design is to file among your archives some facts which may meet the eye of an historian, as well as to give some pleasure to a patriot, who I believe has served his country faithu faithfully, and done what man can do, to please his God. With ardent wishes for your happiness, I am most respectfully, Sir, / Your very obt. Sert.
				
					John Taylor.
				
				
			